Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related aggregation of advertisement interaction data. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 15 recite receiving a first ping (data or signal containing time, in-view value) from visual element, grouping the ping in a first group (if the in-view is above a threshold in view value) and if below the threshold calculating a metric representing user interactions, and generating storing view session for the advertisement based on the interaction data. 
The limitation of receiving data, grouping data, calculating, generating and storing covers Certain Methods of Organizing Human Activity as concepts relating to advertising, marketing and sales activities or behavior,  but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the step from practically being commercial or legal interaction and advertising etc., (aggregation of advertisement interaction data). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional element of a processor for receiving, grouping, generating and storing. The claims as a whole merely describe how to generally apply the concept of generating metric of interaction data of user interaction with advertising content. The computer in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, grouping, calculating or generating metric, generating and storing), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a computer. However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, generating and storing data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0077]-[0082]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-18 recite additional steps (such as storing, accessing, writing, inserting) that are directed to the same abstract idea, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-18 are patent ineligible. Hence, claims 1-20 are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,977,690 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claimed invention is a broader recitation of the '690 Patent. 

17/198,181
US 10,977,690 B2
1. A method for characterizing user engagement with a set of visual elements loaded with advertising content and viewed on a population of mobile devices over a period of time, each visual element in the set of visual elements configured to output a sequence of pings, the method comprising: 

   






via a computer network, receiving a first ping from a first visual element, in the set of visual elements, accessed by a first mobile device, in the population of mobile devices, the first ping containing: 
       

a first time value; and 
a first in-view value representing a first amount of the first visual element rendered within a viewport on the first mobile device at a first time corresponding to the first time value;  

in response to the first in-view value exceeding a threshold in-view value, grouping the first ping with a first group of pings in a ping feed, the first group of pings containing a first identifier associated with the first mobile device and received prior to the first ping, the ping feed containing pings received from the population of mobile devices; 
    
in response to the first in-view value falling below the threshold in-view value: 
    



calculating a first engagement metric for a first advertisement view session based on the first group of pings, the first engagement metric representing user interactions with advertising content rendered within the first visual element; 
       generating a first advertisement view session packet representing the first group of pings and containing the first identifier and the first engagement metric; and 
storing the first advertisement view session packet.
1. A method comprising: 
serving a set of visual elements loaded with advertising content to a population of mobile devices (for insertion into webpages viewed on the population of mobile devices, each visual element in the set of visual elements configured to output a sequence of pings on a time interval, each ping containing a unique identifier of a corresponding visual element, a timestamp, and an in-view value representing a proportion of the corresponding visual element visible in a viewport on a corresponding mobile device in the population of mobile devices); and 

at a remote computer system remote from the population of mobile devices: via a computer network, receiving a first ping from a particular visual element, in the set of visual elements, loaded onto a particular mobile device in the population of mobile devices, the first ping containing: 
a first timestamp; and 
a first in-view value representing a first proportion of the particular visual element visible in a particular viewport at the particular mobile device at a first time corresponding to the first timestamp; 

in response to the first in-view value exceeding a threshold in-view value, grouping the first ping with a first group of pings in a ping feed, the first group of pings containing a first unique identifier associated with the particular mobile device and received prior to the first ping, the ping feed containing pings received from the population of mobile devices; 
in response to the first in-view value falling below the threshold in-view value, 
concluding a first advertisement view session containing the first group of pings; and in response to concluding the first advertisement view session: 
calculating a first time spent value for visibility of advertising content in the particular visual element within the first advertisement view session based on timestamps of pings in the first group of pings; 
generating a first advertisement view session packet containing the first unique identifier, containing the first time spent value, and representing the first group of pings; and outputting the first advertisement view session packet to a database.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Supporting Web Analytics by Aggregating User Interaction Data From Heterogeneous Devices Using Viewport-DOM-Based Heat Maps; Fabrizio Lamberti et al. IEEE 2017. 
VDHM: Viewport-DOM based Heat Maps as a Tool for Visually Aggregating Web Users’ Interaction Data from Mobile and Heterogenous Devices; Fabrizio Lamberti et al. IEEE 2015. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688